Citation Nr: 0200188	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  99-20 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for service connection 
for a low back disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran had active duty from July 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of the VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The regulations implementing the VCAA were adopted 
on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran is contending that his back disorder was caused 
by a parachute jump in November or December 1972 while 
stationed in Germany.  He indicated that he was hospitalized 
at an Army facility for approximately 10 days.  He received 
follow-up treatment on about four occasions.  These records 
are not on file.  

He also contends that his current hearing loss was caused by 
acoustic trauma during service.  The service entrance and 
separation examinations show some hearing loss.  The United 
States Court of Appeals for Veterans Claims has held that he 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In view of these facts, the Board is of the opinion that 
additional development is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to procure copies of all 
previously unobtained VA and private 
medical records regarding treatment that 
he has received since his separation from 
service for bilateral hearing loss and 
his low back disorder. These records 
should include the chiropractor who 
treated the appellant from 1972 to 1975.  
He should also be asked to identify his 
unit down to the company level to which 
he was assigned when treated for his low 
back disorder and the name and, location 
of the facility where he received follow-
up treatment for his low back following 
his discharge from the hospital 
apparently in November or December 1972 
and the dates of said treatment (month 
and years). 

2. The RO should request copies of the 
medical records from the VA medical 
facility in Birmingham, Alabama.

3.  The RO should request the National 
Personnel Records Center (NPRC) to 
conduct a search for any additional 
treatment records.  The NPRC locate and 
furnish copies of any records of hospital 
treatment for a low back disorder 
beginning in November or December 1972 at 
the Army hospital in Mainz, Germany.  The 
NPRC should also be asked to furnish 
copies of the sick call and morning 
reports for the time periods identified 
by the appellant, to include November and 
December 1972.  

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity, and etiology of any 
low back disorder.  The claims folder and 
a copy of this Remand should be made 
available to the examiner for review 
before the examination.  It is requested 
that the examiner obtain a detailed 
inservice and post service history 
regarding injuries and symptoms relative 
to the low back.  In addition to x-rays, 
any other test deemed necessary should be 
performed.

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
low back disability diagnosed is related 
to the veteran's service.  A complete 
rationale for any opinion expressed 
should be provided.

5.  A VA examination by a specialist 
(M.D.) in ear disorders should be 
conducted to determine the nature, 
severity, and etiology of the appellant's 
bilateral hearing loss.  The claims 
folder and a copy of this Remand should 
be made available to the examiner prior 
to the examination.  In addition to an 
audiological evaluation, any other 
specialized testing deemed necessary 
should be performed.

The examiner is requested to obtain a 
detailed history of inservice and 
postservice noise exposure.  Following 
the examination, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not any hearing loss 
diagnosed is related to the appellant's 
active duty, to include inservice noise 
exposure.  If it is determined that the 
current hearing loss pre-existed service, 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that the preservice hearing loss 
underwent a chronic increased in severity 
beyond normal progression during service.  
The examiner is requested to ensure that 
any American Standards Association (ASA) 
units are converted to International 
Standards Organization (ISO) units (see 
the July 1970 service entrance 
examination).  A complete rationale for 
any opinion expressed should be provided.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case with 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


